


110 HR 1178 IH: To amend title XVIII of the Social Security Act to permit

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1178
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Towns (for
			 himself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  a physician assistant, when delegated by a physician, to order or provide
		  post-hospital extended care services, home health services, and hospice care
		  under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Assistants Continuity of Care Act of 2007.
		2.FindingsCongress finds the following:
			(1)In 2006,
			 approximately 286 million prescriptions were written by physician assistants
			 and more than 230 million patient visits were made for physician assistant
			 services. Such services are particularly needed in communities that experience
			 health disparities, especially rural communities and communities with high
			 minority populations.
			(2)Physician
			 assistants furnish services in almost all health care settings and in every
			 medical and surgical specialty, providing quality, cost-effective medical care.
			 They deliver a broad range of medical and surgical services to diverse
			 populations.
			(3)All 50 States, the
			 District of Columbia, and Guam regulate physician assistant services so as to
			 permit physician assistants to practice medicine subject to the oversight of
			 physicians and to have the authority to write prescriptions subject to such
			 oversight.
			(4)In 1997, the
			 Balanced Budget Act of 1997 amended the Medicare program to extend coverage for
			 medical services provided by physician assistants, as permitted under
			 applicable State law, thus providing for a uniform rate of reimbursement for
			 certain services furnished by physician assistants who work in health care
			 practice settings subject to the oversight of a physician.
			(5)Physician
			 assistants and physicians work together as a team. However, supervising
			 physicians need not be physically present when physician assistants provide
			 medical care. In medically underserved communities, a physician assistant may
			 be the only onsite health care professional accessible during the time when a
			 patient needs immediate care. Health care furnished by physician assistants is
			 therefore critical to providing medical care for the most vulnerable and
			 at-risk populations in the United States.
			(6)In some rural
			 areas, physician assistants are the only providers of care immediately
			 available. However, Medicare beneficiaries have faced delays of weeks in
			 receiving hospice care because care delivered by physician assistants may not
			 be reimbursed under the Medicare program.
			(7)Some critical access hospitals have
			 reported difficulty with discharge planning because the Medicare program does
			 not provide reimbursement for services related to skilled nursing facility
			 orders or home health orders that have been signed by a physician
			 assistant.
			(8)The continuity of
			 care of a terminally ill Medicare beneficiary may be interrupted because a
			 physician assistant may not be reimbursed under the Medicare program for
			 furnishing such beneficiary with certain services, such as hospice care, even
			 though a physician assistant may have been such beneficiary’s primary health
			 care provider prior to the diagnosis of the terminal illness. Such break downs
			 in the continuity of care of Medicare beneficiaries may cause additional costs
			 for the Medicare program.
			3.Permitting
			 physician assistants when delegated by a physician to order or provide
			 post-hospital extended care services, home health services, and hospice care
			 under the Medicare program
			(a)Post-hospital
			 extended care servicesSection 1814(a)(2) of the Social Security
			 Act (42 U.S.C. 1395f(a)(2)) is amended, in the matter before subparagraph
			 (A)—
				(1)by inserting
			 or a physician assistant as delegated by a physician after
			 a physician the first place it appears; and
				(2)by inserting
			 a physician assistant as delegated by a physician,  after
			 a physician, the second place it appears.
				(b)Home health
			 services
				(1)Under part
			 ASection 1814(a)(2)(C) of
			 such Act (42 U.S.C. 1395f(a)(2)(C)) is amended—
					(A)by inserting
			 by a physician or by a physician assistant as delegated by a
			 physician, after established; and
					(B)by inserting
			 or a physician assistant as delegated by a physician after
			 a physician each place it appears.
					(2)Under part
			 BSection 1835(a)(2) of such
			 Act (42 U.S.C. 1395n(a)(2)) is amended—
					(A)in the matter
			 before subparagraph (A), by inserting or a physician assistant as
			 delegated by a physician, after a physician; and
					(B)in each of clauses
			 (ii) and (iii) of subparagraph (A)(ii), by inserting or a physician
			 assistant as delegated by a physician after a
			 physician.
					(c)Hospice
			 care
				(1)Certification of
			 terminal illnessSection
			 1814(a)(7)(A) of such Act is (42 U.S.C. 1395f(a)(7)(A)) is amended—
					(A)in clause (i)(I),
			 by inserting or a physician assistant as delegated by such attending
			 physician after nurse practitioner); and
					(B)in clause (ii), by
			 inserting or physician assistant after
			 physician.
					(2)Including
			 professional services of physician assistantSection 1861(dd)(1)(F) of such Act (42
			 U.S.C. 1395x(dd)(1)(F)) is amended by inserting after physicians'
			 services the following: and services which would be physicians'
			 services if furnished by a physician (as defined in subsection (r)(1)) and
			 which are performed by a physician assistant under the supervision of a
			 physician (as so defined) and which the physician assistant is legally
			 authorized to perform in the State in which the services are
			 performed.
				(d)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2007.
			
